United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
PROCESSING & DISTRIBUTION CENTER,
Palatine, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-795
Issued: January 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On February 25, 2014 appellant filed a timely appeal from a September 13, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant established more than three percent permanent impairment
of the left upper extremity and four percent permanent impairment of the right upper extremity
for which she received a schedule award.
FACTUAL HISTORY
On April 9, 2011 appellant, then a 52-year-old mail handler, filed an occupational disease
claim asserting that work duties caused right and left upper extremity, neck, low back and left
knee and ankle pain. She did not stop work. OWCP accepted tendinitis of the left shoulder,
1

5 U.S.C. §§ 8101-8193.

temporary aggravation of lumbar disc disease, temporary aggravation of cervical disc disease,
bilateral carpal tunnel syndrome and sprain of right shoulder, upper arm, and rotator cuff.
Appellant received intermittent compensation. She stopped work on February 27, 2012 and filed
claims for compensation. Appellant returned to work on July 17, 2012.2
On May 14, 2013 appellant filed a schedule award claim and submitted an April 19, 2013
report in which Dr. Anatoly Rozman, a Board-certified physiatrist, advised that she had been
under his care since June 29, 2011. Dr. Rozman indicated that she reached maximum medical
improvement on October 26, 2012. He advised that appellant had residuals of the accepted
conditions, including loss of strength, pain and crepitation of both shoulders with grossly
preserved range of motion and positive empty can and lift-off tests on the right; pain and spasm
in the cervical and lumbar paraspinal muscles with a positive straight leg raising test and
decreased sensation at the L4-5 level; decreased cervical spine range of motion with positive
Spurling’s maneuver and Hoffman’s test; and positive Phalen’s and Tinel’s tests bilaterally with
decreased sensation in the median nerve distribution. Dr. Rozman indicated that upper extremity
electrodiagnostic testing on May 6, 2011 demonstrated cervical radiculopathy, ulnar nerve
neuropathy and bilateral carpal tunnel syndrome and that lower extremity electrodiagnostic
testing on May 20 and July 22, 2011 demonstrated L4-5 lumbar radiculopathy. He further noted
that magnetic resonance imaging (MRI) scan studies of the cervical and lumbar spines on May 9,
2011 and February 16, 2012 respectively, demonstrated disc disease and stenosis and that left
and right shoulder MRI scan studies in May and August 2011 each demonstrated partial tears of
the supraspinatus tendon.
Dr. Rozman provided an impairment rating in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).3
Regarding the accepted left shoulder tendinitis, Dr. Rozman found that, under Table 15-5,
Shoulder Regional Grid, appellant had a class 1 impairment with a default value of three percent.
He found modifiers of one each for functional history and physical examination and a modifier
of two for clinical studies. Dr. Rozman then applied the net adjustment formula, concluding that
appellant had four percent impairment due to left shoulder tendinitis.
Regarding the right upper extremity, Dr. Rozman found that under Table 15-5 she had a
class 1 impairment for rotator cuff tendinitis with grade modifiers of two each for functional
history and clinical studies and a modifier of one for physical examination. After applying the
net adjustment formula, he concluded that appellant had seven percent impairment of the right
upper extremity due to right shoulder tendinitis.
Regarding bilateral carpal tunnel syndrome, Dr. Rozman indicated that, in accordance
with Table 15-23, Entrapment/Compression Neuropathy Impairment, she had a modifier of one
on test findings and modifiers of two each for history and physical examination findings. He
2

On July 26, 2012 OWCP denied appellant’s claim for wage-loss compensation. On October 14, 2012 an OWCP
hearing representative vacated the July 26, 2012 decision and directed an OWCP medical adviser to provide an
opinion regarding the claimed disability. Based on a November 18, 2012 report from the medical adviser, appellant
was paid wage-loss compensation for the period February 27 through July 13, 2012.
3

A.M.A., Guides (6th ed. 2008).

2

averaged these and found two percent bilateral upper extremity impairment and modified this by
appellant’s QuickDASH score, concluding that appellant had a total three percent impairment of
each upper extremity due to carpal tunnel syndrome. Dr. Rozman analyzed her cervical and
lumbar conditions under Chapter 17, The Spine and Pelvis, finding 16 percent whole person
impairment for lumbar disc disease and 15 percent whole person impairment for cervical disc
disease.
In a June 3, 2013 report, Dr. Christopher Gross, an orthopedic surgeon and an OWCP
medical adviser, indicated that appellant had no impairment due to her cervical and lumbar spine
conditions. Regarding bilateral carpal tunnel syndrome, he indicated that, under Table 15-23,
she had a grade one modifier for testing because the electrodiagnostic study demonstrated
bilateral mild to moderate carpal tunnel syndrome and a modifier of one for physical findings
due to mild intermittent symptoms, for a total impairment rating of two percent for each upper
extremity based on carpal tunnel syndrome. Dr. Gross found a class 1 impairment under Table
15-5 for a left partial thickness rotator cuff tear with residual symptoms. He found a functional
history modifier of one and physical examination and clinical studies modifiers of two each.
After applying the net adjustment formula, Dr. Gross determined that appellant had two percent
left shoulder impairment. He indicated that, because she had minimal pain and functional loss of
the right shoulder, she had a class 0 right shoulder impairment. Dr. Gross concluded that
appellant had a right upper extremity impairment of four percent and a left upper extremity of
three percent and no impairment of the lower extremities, with maximum medical improvement
reached on October 26, 2012, when Dr. Rozman saw a stabilization of her problems.
On September 13, 2013 appellant was granted a schedule award for three percent
impairment of the left upper extremity and four percent impairment on the right, for a total of
21.84 weeks, to run from October 26, 2012 to March 27, 2013.
LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing federal regulations5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule awards.7
For decisions issued after May 1, 2009, the sixth edition is used.8

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404(a).

7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

8

FECA Bulletin No. 09-03 (issued March 15, 2009).

3

The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).9 Under the sixth edition, for upper extremity impairments the evaluator
identifies the impairment Class of Diagnosis (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE), and Clinical Studies
(GMCS).10 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).11
Section 15.2e of the A.M.A., Guides provides that the evaluator should select the most
significant diagnosis regarding the shoulder and to rate only that diagnosis.12
Although the diagnosis-based approach is the preferred method of evaluating permanent
impairment under the sixth edition of the A.M.A., Guides,13 Table 15-5, Shoulder Regional Grid,
provides that, if loss of motion is present, the impairment may alternatively be assessed under
section 17-7, range of motion impairment.14 A range of motion impairment stands alone and is not
combined with a diagnosis-based impairment.15
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.16 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.17 The sixth edition of the A.M.A., Guides does not provide a
separate mechanism for rating spinal nerve injuries as extremity impairment. The A.M.A.,
Guides for decades has offered an alternative approach to rating spinal nerve impairments.18
OWCP has adopted this approach for rating impairment of the upper or lower extremities caused
by a spinal injury, as provided in section 3.700 of its procedures which memorializes proposed
tables outlined in the July/August 2009 The Guides Newsletter.19 Specifically, it will address

9

Supra note 3 at 3, section 1.3, “The International Classification of Functioning, Disability and Health (ICF): A
Contemporary Model of Disablement.”
10

Id. at 385-419.

11

Id. at 411.

12

Id. at 390.

13

Id. at 461, section 15.7.

14

Id. at 401-05.

15

Id. at 405.

16

Pamela J. Darling, 49 ECAB 286 (1998).

17

Thomas J. Engelhart, 50 ECAB 319 (1999).

18

Rozella L. Skinner, 37 ECAB 398 (1986).

19

FECA Transmittal No. 10-04 (issued January 9, 2010); see supra note 7.

4

lower extremity impairments originating in the spine through Table 16-11 and upper extremity
impairment originating in the spine through Table 15-14.20
Impairment due to carpal tunnel syndrome is evaluated under the scheme found in Table
15-23 (Entrapment/Compression Neuropathy Impairment) and accompanying relevant text.21 In
Table 15-23, grade modifier levels (ranging from 0 to 4) are described for the categories test
findings, history and physical findings. The grade modifier levels are averaged to arrive at the
appropriate overall grade modifier level and to identify a default rating value. The default rating
value may be modified up or down by one percent based on functional scale, an assessment of
impact on daily living activities.22
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.23 In determining entitlement to a
schedule award, preexisting impairment to the scheduled member is to be included.24
ANALYSIS
The Board finds this case is not in posture for decision. The accepted conditions are
bilateral carpal tunnel syndrome, temporary aggravation of cervical and lumbar disc disease, left
shoulder tendinitis and right upper extremity sprains of the shoulder, upper arm and rotator cuff.
Appellant was granted a schedule award on September 13, 2013 for a three percent left upper
extremity impairment and a four percent impairment on the right. OWCP found the weight of
the medical opinion evidence rested with the opinion of the medical adviser, Dr. Gross.
As noted above, a schedule award is not payable under FECA for injury to the spine.25 A
claimant, however, may be entitled to a schedule award for permanent impairment to an
extremity even though the cause of the impairment originated in the spine.26 Dr. Rozman, the
attending physiatrist, utilized Chapter 17, The Spine and Pelvis, of the A.M.A., Guides, rather
than following section 3.700 of OWCP’s procedures, which memorializes proposed tables
outlined in the July/August 2009 The Guides Newsletter in reaching his conclusion that appellant
had 15 percent whole person impairment for aggravation of cervical disc disease.27 He did not
indicate that she had upper extremity findings relative to the accepted temporary aggravation of
20

Supra note 3 at 533 and 425 respectively.

21

Id. at 449.

22

Id. at 448-50.

23

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).
24

Peter C. Belkind, 56 ECAB 580 (2005).

25

Supra note 16.

26

Supra note 17.

27

Supra notes 7 and 19.

5

cervical disc disease. Dr. Rozman’s impairment ratings under Chapter 17 are of no probative
value. Dr. Gross, the medical adviser, advised that, while appellant had radiculopathy as
demonstrated electrodiagnostically, she had no dysfunction at C6 and therefore a class 0
impairment. As he explained why appellant did not demonstrate a ratable impairment of C6 and
as Dr. Rozman’s analysis of cervical radiculopathy did not comport with the A.M.A., Guides, the
Board finds that appellant was not entitled to a schedule award for the accepted temporary
aggravation of cervical disc disease.
Regarding appellant’s impairment due to bilateral carpal tunnel syndrome, although both
physicians utilized Table 15-23,28 their analyses differed. Impairment due to carpal tunnel
syndrome is evaluated under the scheme found in Table 15-23 (Entrapment/Compression
Neuropathy Impairment) and accompanying relevant text.29 In Table 15-23, grade modifier
levels (ranging from 0 to 4) are described for the categories test findings, history, and physical
findings. The grade modifier levels are averaged to arrive at the appropriate overall grade
modifier level and to identify a default rating value. The default rating value may be modified
up or down by one percent based on functional scale, an assessment of impact on daily living
activities, e.g., by using the QuickDASH questionnaire.30
Dr. Rozman described physical findings in detail and indicated that, in accordance with
Table 15-23, appellant had a test findings modifier of one and modifiers of two each for history
and physical examination. He averaged these and concluded that appellant had two percent
bilateral upper extremity impairment under Table 15-23. Dr. Rozman stated that he modified
this by appellant’s QuickDASH score, finding a total three percent impairment of each upper
extremity due to carpal tunnel syndrome. The record before the Board, however, does not
include a completed QuickDASH questionnaire, and Dr. Rozman did not provide sufficient
explanation to support his conclusion that by using the QuickDASH score, appellant’s
impairment due to carpal tunnel syndrome was three percent bilaterally. There is therefore no
basis on which to determine how the physician arrived at his conclusion.31
The Board also finds that the opinion of Dr. Gross, the medical adviser, is insufficient.
Dr. Gross agreed that appellant had a grade one modifier for testing because the
electrodiagnostic study demonstrated bilateral mild to moderate carpal tunnel syndrome. He,
however, differed in his finding of a modifier for physical findings, stating appellant had mild
intermittent symptoms. Dr. Gross did not include a modifier for history. As he did not
sufficiently explain how he reached his conclusions under Table 15-23, his opinion is of
insufficient rationale to establish appellant’s degree of impairment due to carpal tunnel
syndrome.
The physicians also disagreed in their analysis of appellant’s shoulder impairments.
Regarding the accepted left shoulder tendinitis, Dr. Rozman, who described physical findings for

28

Supra note 3 at 449.

29

Id.

30

Id. at 448-50.

31

D.N., 59 ECAB 576 (2008).

6

both shoulders, found that, under Table 15-5,32 she had a class 1 impairment with a default value
of three percent. He found modifiers of one each for functional history and physical examination
and a modifier of two for clinical studies but did not explain his rationale for his modifier
findings. Dr. Rozman then applied the net adjustment formula, concluding that appellant had
four percent impairment due to left shoulder tendinitis.
Regarding the right upper extremity, Dr. Rozman found that under Table 15-5 appellant
had a class 1 impairment for right shoulder sprain and rotator cuff tendinitis for a five percent
impairment with grade modifiers of two each for functional history and clinical studies and a
modifier of one for physical examination. After applying the net adjustment formula, he
concluded that appellant had seven percent impairment of the right upper extremity due to right
shoulder tendinitis.33 Dr. Rozman did not explain which diagnosis he used and why he chose a
five percent default value, and again he did not explain how he reached his modifier findings.
Dr. Gross, the medical adviser, however, found a class 1 impairment under Table 15-5 for
a left partial thickness left rotator cuff tear with residual symptoms. He found a functional
history modifier of one and physical examination and clinical studies modifiers of two each.
After applying the net adjustment formula, Dr. Gross determined that appellant had two percent
left shoulder impairment. It is unclear on what basis he chose to use a diagnosis of left rotator
cuff tear. Regarding the right shoulder, Dr. Gross indicated that, because she had minimal pain
and minimal functional loss of the right shoulder, she had no right shoulder impairment.34
The Board finds that neither physician sufficiently explained why a particular diagnosis
was chosen on which to base appellant’s bilateral shoulder impairments. The accepted
conditions are tendinitis of the left shoulder, and sprain of the right shoulder, upper arm, and
rotator cuff. Although appellant had MRI scan findings of partial supraspinatus tears bilaterally,
these conditions had not been accepted. It is well established that in determining entitlement to a
schedule award, preexisting impairment to the scheduled member is to be included yet neither
physician indicated that he took this under consideration.35
For these reasons, the Board will set aside the September 13, 2013 decision and remand
the case for OWCP to return the record to the medical adviser for a supplementary opinion with
sufficient rationale regarding appellant’s upper extremity impairments. After such further
development as it deems necessary, OWCP shall issue a de novo schedule award decision.
In regard to a schedule award for the accepted cervical condition, appellant may request a
schedule award or increased schedule award based on evidence of a new exposure or medical
32

A.M.A., Guides, supra note 3 at 403.

33

The Board notes that the maximum allowed for class 1 tendinitis under Table 15-5 is five percent. Id.

34

The conclusion of the medical adviser’s report states that appellant has four percent right arm impairment and
three percent left arm impairment. However, within his report, he states that appellant has two percent impairment
of each arm due to carpal tunnel syndrome and two percent left arm impairment due to a partial thickness left rotator
cuff tear. This would yield four percent left arm impairment and two percent right arm impairment. The medical
adviser did not explain this discrepancy.
35

Supra note 24.

7

evidence showing progression of an employment-related condition resulting in permanent
impairment or increased impairment to a scheduled member.
CONCLUSION
The Board finds this case is not in posture for decision regarding the degree of
appellant’s bilateral upper extremity impairments.36
ORDER
IT IS HEREBY ORDERED THAT the September 13, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part and the case remanded
to OWCP for proceedings consistent with this opinion of the Board.
Issued: January 9, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

36

The Board also notes that appellant submitted evidence with her appeal to the Board. The Board cannot
consider this evidence, however, as its review of the case is limited to the evidence that was before OWCP at the
time it rendered its final decision. 20 C.F.R. § 501.2(c)(1) (2009).

8

